Case 4:20-cv-00064-JM Document 11 Filed 02/11/20 Page 1of 3

AN , Easy l fF tL E,
Sets “hep F O J CC. A Wn re ra
7

JV &/MEs rn . 7) 2029
CCES FL COR,
//

N LERK

Case: 4:20-cv-00064-JM-JTK

WILLIE J STARR ADC#109194

VARNER SUPERMAX

ARKANSAS DEPARTMENT OF CORRECTION
POST OFFICE BOX 400

GRADY AR 71644-0400

      

L Objech rh adlsnisse] of The

/Nerabers APC Ltration Ce wom the Vert bel? Lela We in 1m
Comp lain £ Made Tt Cr GU The Factoe] Mathts oot 7
oben iyfion Which Pele? Con be Glanteol, The kets 1S Ht ll
he Clossibtedion Committee rnembeht Violted thy Kg Hts by
Volted Pre Prrericans UW th Dibebj ties F&A, LD Lan Of!
ahnind fo exept. clismnisse| of Defencttts (Bimi? Ehonjo-d

é ih
(sefAmy sones eh Buf the Ofers We al (Member CASS
we ATT and I LWiote therm & Yumbet of Keout: Ga 3 f~Ln-

pep View) evel Sent Pera fo(Ils. F. Ushi bar) (Major, Casrolf) 76
)btoken Games Shipran ad (Cop Li, fay let’) These foor OSPrers
Z talledl te in Chassihitation, & Ser} Hoem all Kepest for Xater
Views ekplelainy Pry preblin With Cell Bb, Z Cotdet ltd ®
Sarl up On Ni Why Thctetere X Cool tot tale a Stowe Z had!
tp Shite On py kul S601 ty feels Joobagy Py Useless fegs, £ Cl!
Not get upon tre totleh tel So Z Shida pried Ny Self 071 (eho.
phen ‘ul, ceci, Z ONphunec! al) this to Phe Chis eahin
Committee ad asketl fy/be Moved te a. hordh teygpedl Cell X libs
taken ty Chscthtatiin [HO Ke tran? Oat becouse LZ Clovldnt Ut. | K,
they Knew My Problern evel hey SEM Sent me back fo & Cell Hot

wh, /of Harehi Cog ol Pecesstbi Itt (Seo Ofievante ys) /9-0160S_

&hi bit -H. Gee Exhibit Z frewnce fo [M2 ae tne Gels
/ y [Fr j pq Fic ) ‘mmons LA C00
Vet bong SPS F Sch )) of &) Fel b0S[Pecyp LEE,

 

 

 
 

 

Case 4:20-cv-00064-JM__Docume | 1
Lyeccks “ve Onbourly GPY F Add /PS ZG hej? 7p)

Case: 4:20-cv-00064-JM-JTK Take Yt fp Step Fw, They [Wade rne VOM es

J

Pho they love ‘Get ne Syne hef0, buf ho tne did,

(See) Ly hibit -h , Orievance - all Heotl Figenss
WILLIE J STARR ADC#09194 Conlerning ny Health, acl SokeAy Nbhée the fo
scat oartnanrorcomscnos Lesdons, Chee Picabon Comm iPiee, por,
GRADY AR 71644-0400 Cop tains Jhese Qe ad pegphe Lio [an the
ceeceeececeeeneeeeeenneeeenunneenneneeee Checticeon Corinittee. Exh pie Z Wes
Cartied b Chseittabon, Z begged Ms, Flukehinglon fo Move (ne. 2 &
hand Cop rol Cel because My ASabilities. Se aheeys prolnited Phat
She Uboolel, bud clidh'} co if; On 07/19/2019 Z teok a Fall Hylng poget Uup
br Diabetit Shot Call,’ LZ knockeaol Iny let hip Curt GH ( plete Wying » Get
down From Phe toilet. 5AU/ Prey Ldoold hot Move Me, X Aobd them Z
ecole Qa Shower Carr they Neyer-Gave pe ONE « Lenh Yo Class re thin

dn on 07/2079, Pike for-2 vral Cyyed Cel), LUs. Lebachitg bon Watehy

Mar) set Catal Ch ay lot bibs oll fhele ab 2 Pole A va coo
"Ny Ns aol how Z hoot hit} Pry Lipp aol Lot iny knec’s . hey frorised
le At db AL Sth Col Gof mie 110 Whe le/ To Jelo trora
Jo Move IMe cee ht n IF & ", pp
Anyone. Ttn Joey / Tove. ne ro CeH- 1-08 & At das Lit hard: Gps
by able olus Z peal a heel beak Lunung leret~ bh ly ba [5 Z
Was force! be Shep on the Fleer. 73 clay 7% Of (90/2030 ad 4p Lb
SEY leaks Water into ny bed Space, ~ Lave fo Teke fly uel
in get wie Water up Chey Hime Sse Inlet ip “ ve rs Poaetid
j He tite Pe Phunpernct, [len of fo ty CAM to pup in Sater;
x hhs all bushd Y td (hu) los aly, ede oubye bie)
Inds My Shuck ol Looks, agl Jit?o Phe Lee! hat: SAW Z pave

; "4 = Cue 05/2Y 400 But / Ore Cates Oh She
Nok Fadl a Shower S¢ Vy. ’o Bre fy Oe

m bebe Z [tes Suypere fe ge 2
4 of Geto CAS Lths Neff ir “ya Cel - Joy Jetted Pe ry
° (AeotG)

 
Case 4:20-cv-00064-JM Document 11 Filed 02/11/20 Page 3 of 3
bo -chy review because Hey Aidit Wank by ben any Hale
ry Complaints; 7o Hhis oly, OY 50/2029 Zan Shill Clean beg
Weber OFA ry Table ad on the Block z Shep on. Leo) CPttine
Te VSt0-19-0) PES Ji ho See. Crietince Vi Liv1-/9-02070, Ch iticak’n
/ Comm? thee Contiowved ip Ls Sirona te go my LS. ab bly ° but
Pet 98 of 201) $BIE-09 Stebed pe Ppei this ball Coysy Wie the

Heute Pes bih ty Steroliel, by Phnss Lolbhig Fvtpor’ny,

7A € Che) Latioey Coren Hee foe abouk Tre &0 hihes apooultr
these Cellr teed they Aid Saruby Ap Aelp Iie get: OFF the Sbots Fro!
When Z Comploln about Hie Cold Afr Un C2 Coll 62) fhe leading
Wht Ti Unhing own ry vals, Coptabs Se ay la haughed. at Pieool
balked bat a Classification Loort. {718 Gee) EX hibit -S iG" ev”
HEV om /9-622.83 abou fhe Ce)! Not bein Hard exgeped Pcectbped
Cell Slot Hondtogped KeceKblet Loo te) OX) th ipt- A griuns

7,

to PAlo

bout Pry Froosing Condibons) *ULID)IG-O29 17 tel ry
Ver clay Z fave tp Clean Up lJate(- }eak Pet ftp: Cloap my Let})

Ln typ m bed ad table. Liebherr Z Fell Ay Oe ior Chart toton
Hay Tas? Wall abay oo Sey bee LW barcle Mh
; LD thet
Le Unter periolly B pe7y (FE USC I IE4
Z heer 7 dive a Correct fo the best of 77Y

She. fbf COOKIN i's
Knowle, Under Sonali aol be. Nief.

Lketofed on this 20” dlay of can vaty, 2020,

 

“Lhe re

 

 

 
    

 

    
  
 

       
 

ssS a
a oS , TOV GY
SSS Fs
FSS Lig nadl hintty

Ee Pete abd
